Title: To Thomas Jefferson from James Monroe, 12 April 1785
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
New York April 12th 1785

Since my last I have received yours of the 11th. of Novr. and 10th. of Decr., the former by Col. LeMaire, from whom however I did not receive it altho’ I saw him, nor untill after his arrival nearly a month and then I believe by post from Phila. I have had the same difficulty with the cypher but from a different cause. The copy of that I sent by Mr. Short I left in Virga. when I sate out for the westward and have not since been able to command it, but shall most probably by the next post, so that whether you send me one or not our embarrassment will in future be at an end. That you may read my first letter I send you the cypher by which it was wrote. Fully impress’d with the disadvantages which must always arise to the States from a free intercourse with Canada I propos’d an instruction founded on the principles which my letter contains, to the ministers authoriz’d to form the treaty with GB: the committee have reported in favor of it, but the delicacy of our situation with that court, upon that of the posts and other subjects, is a consideration  which inclines me to decline for the present bringing it to the view of Congress. The restrictions on this intercourse can only be carried into effect by possession of the posts and the more disadvantageous to them their surrender will be, the longer they may delay it.
I enclose you the report of a committee in favor of a change of the first paragraph of the 9th. of the articles of confederation for the purpose of investing Congress with almost the entire regulation of the commerce of the Union, in exclusion of the particular States. I am inclin’d to think it will be best also to postpone this for the present. Its adoption must depend on the several Legislatures and to carry it with them the preferable way perhaps may be to let it stand as it now is. It hath been brought so far without a prejudice against it. If carried farther here prejudices will take place, at least I fear so, and those who oppose it here will in their States. The way then will be to present it to them in its present state, which may be effected by obtaining the permission of Congress for each delegation to take copies for that purpose. If this should be its course I shall have time for your answer and opinion on it. A committee is appointed to revise and report what alterations if any are necessary in the instructions to the commissioners authoriz’d to form commercial treaties. What will be the result I know not, but the object of the appointment was, to change the principle upon which those existing were form’d. To instruct them to make the best bargain they can with each power, such an one as the advantages which they respectively derive from a commercial intercourse with us, intitle us to expect. If the convenience and advantage of the trade of either of these powers with us is equal, the condition upon which it is conducted for commercial and other national purposes, should be equal also. The object is to connect us [with] each power independently of other powers, and to extricate us from the complicated system with which their connections with each other is involv’d—a system which they well understand, have been long accustom’d to the exercise of, and to turn to their particular advantages by every possible means of fraud and chicane. I doubt much the advantage of forming treaties for the present with any of the powers with whom you are authoriz’d to treat (the piratical States excepted) for what advantages can we give here in consideration of advantages there, or rather in consideration that they remove some of the restraints which now exist, which they do not at present possess, or possessing that we can deprive  them of. The more I investigate this subject the more I am confirm’d in this opinion. But all these embarrassments in the restrictions laid upon us by other powers, will I am persuaded have a good effect. They will operate more powerfully than the utmost force of argument could do for the strength’ning our government.
From Spain we expect a Mr. Gardoqui in quality of chargé des affaires. All our measures with that court have of course ceasd untill his arrival which is weekly expected. Whatever we have to transact with the Court of G. B. is committed to Mr. Adams, the formation of a commercial treaty only excepted. Upon his removal from the Hague it was resolv’d to appoint a minister in his room: Mr. Rutledge and Mr. R. H. Harrison, C. Justice of Maryld. are in nomination as is likewise Govr. Livingston of Jersey. It is not known whether either will serve. My first letter will advise you of our embarrassment respecting a particular affair upon which you wrote me as you left Phila., an attention to which falls now within your province. It is unfortunate upon this account your cypher would not expose it to you. You will please write me as soon as possible upon this subject. You will receive instructions respecting the piratical states of Barbary. I fear from the information you give me they will not obtain fully the objects which they have in view. From what I have been able to collect here a treaty commencd on our own ground independent of any European power, will be most successful, since I am told they disregard the most powerful among them as much as they do us, and in that instance we might plead ignorance of the presents or amount which would be acceptable to them. It is agreed to raise 700. men for the purposes of guarding the publick stores and giving security to the frontier settlements of the States. At Annapolis Mr. Gerry protested against the right of Congress to require men in time of peace; his conduct was approv’d by his State and the delegation instructed to oppose and protest upon all occasions against the exercise of the power. It is agreed that by requisition men cannot be rais’d upon a few States or less than the whole but under particular circumstances of some, and then under a particular modification. It was thought in this instance necessary to have them in the feild, in a short time, to protect the surveyors of the land and as this consideration superseded the propriety of a requisition on the whole it was agreed to recommend it to the States, most contiguous, to raise them.
The land office is not yet open’d. A report drawn principally by Colo. Grayson will be deliver’d in in a few days. It deviates I  believe essentially from the one at Annapolis, but in what points I cannot say as I have not compar’d them together. The object of this is to have the lands survey’d previous to the sale, and after the survey to have the lots drawn for in the right of the States and sold in each by the Loan officer at publick vendue for specie or certificates. I shall transmit you the journals of Congress as far as they are printed. They will give you at least the resolutions which determine the erection of buildings at the falls of the Delaware and our intermediate residence here. Our dependence for their erection at Georgetown had been on the southern States and as soon as Congress conven’d we found they had given it up. All further opposition we therefore considerd as useless. One hundred thousand dolrs. are appropriated to it. Between Phila. and this place we were indifferent as a temporary residence; we consider’d our State as no otherwise interested than as it might respect the delegates attending in Congress; upon fœderal principles that this should have the preference. It must have a good appearance for the fœderal government to pay attention to the part which hath suffer’d most, from the depredations of the war; add to this the province of Canada in possession at present of the fur-trade. The first exertion of the States must be to draw it thence and afterwards it may take its direction thro’ the Potowmk. or whatever channel is open’d to it. But the 100,000 dolrs are upon no fund. Whether they are to be requir’d from the States or not will become the question. It would be fortunate if a delay could take place. The conduct of our delegation at Trenton was founded upon an acquiessence with the voice of the majority of the Union. We acted together and voted unanimously upon every point respecting these measures. Grayson only was absent. Be the event of this town as it may I think the proportion which will fall to our State will be well dispos’d of if [it] annexes the Idea of stability to our councils and measures. I could wish no more movments untill we take our final position.
I send you this by Colo. Smith, Secry. to the legation for London. Mr. Trumbull only was his competitor. He was formerly an aid de camp to Genl. Washington. He is desirous of being known to you and as I hear from every person who knows him a fair and respectable character, I take the liberty to present these circumstances in his favor to your knowledge.
Be assurd I shall pay particular attention to that circumstance which is more personally interesting to yourself mention’d in your first letter. What can or will be done is incertain but satisfied of the  justice of the measure, I shall with the utmost pleasure seek the attainment of it in a manner which will be most delicate and honorable to you. Indeed I think that our ministers should have at least 5. or 600. £ stirl. more annually. I thank you for subscribing for me for the Encyclopedia. I have not at present the money but will send it as soon as possible. I sincerly wish it were in my power to join you this summer but it is impossible. The next I have it in contemplation and shall then be under no necessity to hurry myself so quickly back, and I could wish to remain in Europe if I ever visit at least 12. months. Colo. Smith hath my instructions not to send this by post but some safe hand provided he doth not deliver it himself. Whether Congress will or not adjourn during the summer is incertain. I think they should not, but the fact is our application to business hath been so close during the winter that we wish a relaxation. I think Congress should sit untill our affairs with every foreign power were finally and most amicably settld, and untill the commerce of the Union was properly regulated. The Confedracy might then stand secure and not be expos’d to injury or danger. Mr. Butler, Walcot and A. Lee were on the Indian treaty at fort Stanwix; the State of N. York also held a treaty. They quarrell’d with the commissioners of N. York and disgusted the State. This is attributed to one of those gentlemen only. Mr. Mercer hath been absent since we left Trenton and hath married Miss Sprigg. Mr. Read hath been less active than at Annapolis. He is said to be engag’d to K. Vanhorne of this place. He left this for So. Carolina 2. months since, it is said to prepare matters for this event. A Mr. Carbonneau from the Kaskaskias petition’d Congress to take the people under their protection; a committee hath reported which is so far adopted that a commissioner be appointed to repair thither instructed &c. Mr. A. Lee is in nomination. The three commissioners of the treasury elected at Annapolis declin’d serving, in consequence of which Gervais Osgood and a Walter Livingston were elected. Gervais hath declin’d and Mr. A. Lee who hath upon every occasion been a candidate is again in nomination. Mercer and himself were in nomination at Trenton and we gave the former the preference. The fact is we can get none better than Mr. A. L. and shall upon this occasion vote for him.
Your letters still contain doubts of the event of the interfering claims between the Emperor and the Netherlands. Mr. V. Berkel hath presented a full and able statment of those of the U. Nets. and of the progress of either party to the commenc’ment of the winter  in support of their pretensions. A war between them cannot be injurious to us; provided our merchants have enterprise. As we stand on neutral ground, they may turn it to theirs and the general advantage. Believe me to be dear Sir your affectionate friend & servant,

Jas. Monroe


P.S. The alteration which this report proposes in the whole system of our government will be great. It is in fact a radical change of it. [I] beg of you to write your sentiments fully on it. If it is carried it can only be by thorough investigation and a conviction carried to the minds of every citizen that it is right. The slower it moves on therefore in my opinion the better.

